


110 HR 1723 IH: Fair FHA Appraisals Act of

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1723
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Wilson of Ohio
			 (for himself and Mr. Clay) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Housing Act to ensure fair
		  appraisals in connection with mortgages insured under the FHA single family
		  mortgage insurance program.
	
	
		1.Short titleThis Act may be cited as the
			 Fair FHA Appraisals Act of
			 2007.
		2.Civil money
			 penalties for improperly influencing appraisalsParagraph (2) of section 536(b) of the
			 National Housing Act (12 U.S.C. 1735f–14(b)(2)) is amended—
			(1)in subparagraph
			 (B), by striking or at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
			(3)by
			 adding at the end the following new subparagraph:
				
					(D)in the case of an
				insured mortgage under title II for a 1- to 4-family residence, directly or
				indirectly compensating, instructing, inducing, coercing, or intimidating any
				person who conducts an appraisal of the property in connection with such
				mortgage, or attempting, directly or indirectly, to compensate, instruct,
				induce, coerce, or intimidate such a person, for the purpose of causing the
				appraised value assigned to the property under the appraisal to be based on any
				other factor other than the independent judgment of such person exercised in
				accordance with applicable professional
				standards.
					.
			3.Blind draws for
			 appraisersSubsection (e) of
			 section 202 of the National Housing Act (12 U.S.C. 1708(e)) is amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (A), by striking and at the end;
				(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following new subparagraph:
					
						(C)that in the case of each mortgage for a 1-
				to 4-family residence to be insured under title II, the appraisal shall be
				conducted by appraiser who is selected by the Secretary on a rotating basis,
				mortgage-by-mortgage, from a list of appraisers, which shall be developed by
				the Secretary, who meet the qualifications and requirements of this
				subsection.
						;
				and
				(2)in paragraph
			 (3)—
				(A)in subparagraph
			 (A), by striking may contract with an appraiser chosen at the discretion
			 of the mortgagee and all that follows through the end of the last
			 sentence and inserting the following: shall utilize, for the performance
			 of appraisals in connection with such mortgages, only appraisers selected in
			 the manner provided under paragraph (1)(C).; and
				(B)in subparagraph
			 (C), by striking In conducting an appraisal and inserting the
			 following: In cases of conducting a limited number of appraisals within
			 a limited rural area.
				
